                    Case 19-40852            Doc 1       Filed 05/22/19 Entered 05/22/19 15:21:52                              Desc Main
                                                           Document     Page 1 of 12
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MASSACHUSETTS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Prestige Health Care Services, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  340 Main Street
                                  Suite 977
                                  Worcester, MA 01608
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Worcester                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.prestigehcs.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-40852                Doc 1       Filed 05/22/19 Entered 05/22/19 15:21:52                                   Desc Main
                                                               Document     Page 2 of 12
Debtor    Prestige Health Care Services, Inc.                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-40852            Doc 1        Filed 05/22/19 Entered 05/22/19 15:21:52                                 Desc Main
                                                            Document     Page 3 of 12
Debtor   Prestige Health Care Services, Inc.                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-40852            Doc 1       Filed 05/22/19 Entered 05/22/19 15:21:52                                Desc Main
                                                           Document     Page 4 of 12
Debtor    Prestige Health Care Services, Inc.                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Isdory Lyamuya                                                       Isdory Lyamuya
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Richard N. Gottlieb, Esq. BBO #                                       Date May 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard N. Gottlieb, Esq. BBO # 547970
                                 Printed name

                                 The Law Offices of Richard N. Gottlieb
                                 Firm name

                                 Ten Tremont Street, Suite 11
                                 3rd Floor
                                 Boston, MA 02108
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (617) 742-4491                Email address      rnglaw@verizon.net

                                 BBO # 547970 MA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                      Case 19-40852                    Doc 1         Filed 05/22/19 Entered 05/22/19 15:21:52                                      Desc Main
                                                                       Document     Page 5 of 12

 Fill in this information to identify the case:
 Debtor name Prestige Health Care Services, Inc.
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                               Payroll tax liability                                                                                 $2,303,161.39
 Service                                                        (941) for 2015,
 P.O. Box 7346                                                  2017 and 2017 and
 Philadelphia, PA                                               Income Tax
 19101-7346                                                     Liability for 2016
 Mass. Dept. of                                                 Payroll Tax                                                                                             $170,000.00
 Revenue                                                        Liability
 P.O. Box 9564
 Boston, MA 02204
 Mass. Dept. of                                                 Possible                Contingent                                                                                $0.00
 Unemployment                                                   assessment for          Unliquidated
 Assistance                                                     Unemployment            Disputed
 19 Staniford Street                                            Insurance
 Boston, MA 02114                                               Premiums




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-40852                    Doc 1          Filed 05/22/19 Entered 05/22/19 15:21:52                                 Desc Main
                                                                   Document     Page 6 of 12
                                                               United States Bankruptcy Court
                                                                       District of Massachusetts
 In re      Prestige Health Care Services, Inc.                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Isdory Lyamuya
 6016 Summerhill Road
 Temple Hills, MD 20748


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 22, 2019                                                           Signature /s/ Isdory Lyamuya
                                                                                            Isdory Lyamuya

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-40852                    Doc 1          Filed 05/22/19 Entered 05/22/19 15:21:52           Desc Main
                                                                   Document     Page 7 of 12




                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Prestige Health Care Services, Inc.                                                   Case No.
                                                                                 Debtor(s)        Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 22, 2019                                             /s/ Isdory Lyamuya
                                                                      Isdory Lyamuya/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-40852   Doc 1   Filed 05/22/19 Entered 05/22/19 15:21:52   Desc Main
                              Document     Page 8 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Attorney General of the United States
                      U.S. Department of Justice
                      950 Pennsylvania Avenue, NW
                      Washington, DC 20530-0001

                      Commerce Associates
                      340 Main Street
                      Suite 707
                      Worcester, MA 01608

                      Commonwealth Care Alliance
                      Provider Relation
                      3550 Main Street, Suite 101
                      Springfield, MA 01107

                      Internal Revenue Service
                      P.O. Box 7346
                      Philadelphia, PA 19101-7346

                      Internal Revenue Service
                      Attn: Anne Marie MacNamara
                      120 Front Street
                      Suite 600
                      Worcester, MA 01608

                      Isdory Lyamuya
                      6016 Summerhill Road
                      Temple Hills, MD 20748

                      Mass. Dept. of Revenue
                      P.O. Box 9564
                      Boston, MA 02204

                      Mass. Dept. of Unemployment Assistance
                      19 Staniford Street
                      Boston, MA 02114

                      Mass. Health
                      146 Main Street
                      Worcester, MA 01608

                      Massachusetts Rehabilitation Commission
                      Attn: Provider Relations
                      359 Main Street
                      Worcester, MA 01608

                      NaviCare HMO SNP
                      Attn: Provider Relations
                      10 Chestnut Street
                      Suite 800
                      Worcester, MA 01608-9971
Case 19-40852   Doc 1   Filed 05/22/19 Entered 05/22/19 15:21:52   Desc Main
                          Document     Page 9 of 12


                  One Call Care Management, Inc.
                  841 Prudential Drive
                  Suite 204
                  Jacksonville, FL 32207

                  Senior Whole Health HMO SNP
                  58 Charles Street
                  Cambridge, MA 02141

                  Tri-Valley Elder Services
                  Attn: Provider Relations
                  10 Mill St.
                  Dudley, MA 01571

                  Tufts Health Plan
                  Attn: Provider Services
                  P.O. Box 9194
                  Watertown, MA 02471-9194

                  U.S. Dept.of Health and Human Services
                  Center for Medicare & Medicaid Services
                  John F. Kennedy Federal Building
                  15 New Sudbury Street, Room 2325
                  Boston, MA 02203-0003

                  United States Attorney
                  John Joseph Moakley United States Federa
                  One Courthouse Way, Suite 9200
                  Boston, MA 02210
                 Case 19-40852                    Doc 1          Filed 05/22/19 Entered 05/22/19 15:21:52                     Desc Main
                                                                  Document     Page 10 of 12



                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Prestige Health Care Services, Inc.                                                               Case No.
                                                                                 Debtor(s)                    Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Prestige Health Care Services, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Isdory Lyamuya
 6016 Summerhill Road
 Temple Hills, MD 20748




    None [Check if applicable]




 May 22, 2019                                                        /s/ Richard N. Gottlieb, Esq. BBO #
 Date                                                                Richard N. Gottlieb, Esq. BBO # 547970
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Prestige Health Care Services, Inc.
                                                                     The Law Offices of Richard N. Gottlieb
                                                                     Ten Tremont Street, Suite 11
                                                                     3rd Floor
                                                                     Boston, MA 02108
                                                                     (617) 742-4491 Fax:(617) 742-5188
                                                                     rnglaw@verizon.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-40852                    Doc 1          Filed 05/22/19 Entered 05/22/19 15:21:52               Desc Main
                                                                  Document     Page 11 of 12

                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Prestige Health Care Services, Inc.                                                         Case No.
                                                                                Debtor(s)               Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Isdory Lyamuya, declare under penalty of perjury that I am the President of Prestige Health care Services,
Inc.,
    and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
corporation at a special meeting duly called and held on the 21st day of May, 2019.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Isdory Lyamuya President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that IIsdory Lyamuya, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Isdory Lyamuya, President of this Corporation is authorized and directed to
employ Richard N. Gottlieb, Esq. BBO # 547970, attorney and the law firm of The Law Offices of Richard N. Gottlieb to
represent the corporation in such bankruptcy case."

 Date      May 21, 2019                                                      Signed
                                                                                       Isdory Lamuya, Corporate Secretary




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-40852                    Doc 1          Filed 05/22/19 Entered 05/22/19 15:21:52   Desc Main
                                                                  Document     Page 12 of 12

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                      Prestige Health care Services, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that ISDORY LYAMUYA, President of this Corporation, is authorized and directed
to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that ISDORY LYAMUYA, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that ISDORY LYAMUYA, President of this Corporation is authorized and directed to
employ Richard N. Gottlieb, Esq. BBO # 547970, attorney and the law firm of The Law Offices of Richard N. Gottlieb to
represent the corporation in such bankruptcy case.

 Date      May 21, 2019                                                            Signed


 Date      May 21, 2019                                                            Signed




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
